Case 3:21-cv-00806-FLW-LHG Document 56-3 Filed 06/29/21 Page 1 of 1 PageID: 3754




 OBERMAYER REBMANN MAXWELL & HIPPEL LLP
 By:    Steven A. Haber, Esquire                       Attorneys for Amici Curiae
 1120 Route 73, Suite 420                              National Association of Community
 Mount Laurel, NJ 08054-5108                           Health Centers, Ryan White Clinics
 Phone: (856) 795-3300                                 for 340B Access, Little Rivers Health
 Email: steven.haber@obermayer.com                     Care, Inc., and WomenCare, Inc.,
                                                       dba FamilyCare Health Center



  NOVO NORDISK INC. et al,
                                               UNITED STATES DISTRICT COURT
                             Plaintiff,        FOR THE DISTRICT OF NEW JERSEY


                  v.
                                               Civil Action No. 3:21-cv-00806-FLW-LHG

  U.S. DEPARTMENT OF HEALTH
  AND HUMAN SERVICES, et al.,

                             Defendants.



                           CERTIFICATE OF SERVICE

         I, Steven A. Haber, Esquire, hereby certify that I electronically filed the

 Unopposed Motion to File Amicus Curiae Brief in Support of Defendants’ Motion

 to Dismiss and for Summary Judgment and in Opposition to Plaintiffs’ Cross Motion

 for Summary Judgment with the Clerk of Court, using the CM/ECF filing system,

 which will send notification of the filing to all counsel of record.


 Dated: June 29, 2021                           s/ Steven A. Haber
                                                Steven A. Haber


 OMC\4832-3216-3312.v2
